Citation Nr: 0415627	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-32 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Alexander I. Anurca, Jr., Law Clerk
INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1962 to April 1963.  He also served in the Army 
National Guard from August 1963 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) at 
Lincoln, Nebraska, which denied service connection for 
bilateral hearing and service connection for bilateral 
tinnitus. 

In April 2004, the appellant proffered additional evidence 
through counsel.  Having reviewed these materials in light of 
the record and the applicable law, the Board has determined 
that this matter must be remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify  the 
veteran if further action is required on his part.

REMAND

The appellant seeks service connection for bilateral hearing 
loss and tinnitus.  Subsequent to the certification of this 
matter to the Board, the appellant submitted a medical-
opinion dated in April 2004 from  A. M. G., M.D., M.P.H.  The 
appellant has not waived initial consideration of this 
evidence by the RO.  Because it has recently been held by the 
appellate courts that the Board may not consider newly 
developed evidence in the first instance without waiver of 
the veteran's right to have that evidence first considered by 
the RO, this matter must be remanded.  See Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, Nos. 02-
7304, 02- 7305, 02-7316 (Fed. Cir. May 1, 2003). 

For this reason the appellant's appeal is being remanded to 
the RO for the development of evidence that may be relevant 
to his appeal.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should ascertain if the 
appellant is in possession of, or is 
aware of the existence of any relevant 
VA, non-VA, or other medical opinions or 
other information relative to the 
bilateral hearing loss or tinnitus claims 
that are not evidenced by the current 
record.  The appellant should be provided 
with the necessary authorizations for the 
release of any records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.

2. The RO should take such additional 
development action as it deems proper 
with respect to the claim, including the 
conduct of any other additional VA 
medical inquiries, and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO should 
review and readjudicate the claims, with 
consideration of the recently proffered 
medical opinion.  If any such action does 
not resolve the claims, the RO shall 
issue the appellant a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

In particular, the RO is advised that it should ensure that 
any medical opinion generated as a result of this remand 
contains a complete and comprehensive response to the inquiry 
posed above.  Failing such a complete and comprehensive 
response, the claims folder will be remanded to the RO for 
further inquiry.  See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




